DALTON, Judge.
This is an original proceeding in this court for mandamus. It is a companion case with State ex rel. Floyd v. Philpot, Mo.Sup., 266 S.W.2d 704 hereinafter referred to. Alternative writs in the two cases were issued on the 'same date and, since it was apparent that the cases were intended to present the same issue, they were consolidated and argued together. In this particular proceeding relator sought to require the respondent judge of the circuit court of Douglas, County to exercise jurisdiction and hear and determine upon its merits a certain action for an injunction which relator had- instituted in the circuit court of said county.
Since the primary issue clearly intended for decision herein is already moot by reason of its decision in the case of State ex rel. Floyd v. Philpot, supra, decided concurrently herewith and, since on the record here presented it is not clear that the issue intended would necessarily be reached for decision in this case, we have reached the conclusion that the alternative writ of mandamus issued herein should be quashed and the proceeding dismissed. It is so ordered.
All concur.